OFFICE   OF   THE   ATTORNEY     GENERAL       OF   TEXAS
                                  AUSTIN




Eonorable Jaok .VJetdh
County Attormy
CaJneron count
~rotkn6~1118, g ema8
Dear sir:




                                                         fqa teQuest our
                                                      ty ‘owned br the
                                                      8ubjeot to State and
                                                  on therewith submit an
able   en& appreoiat




                                               d being    Article     1269k

                                        cited Act creates        or purports
                                       one from taxation:

                                  an authority    18 deolared to be
                                 6 for essential    pub110 an6 govern-
                                  such property end en authority
                             from all tares and epeoial      assesemente
                            e oounty, the State or any politioal         eub-
       dlvleion    thereofi     provided, however, that in lieu of
       au h taxes or speoial aseeaementa, an authority             may
       ag li ee to make payments to the city or the county or
       any such polltloal        subdivielon   for Improvementa, eer-
       vluea, and raollltlee         furnished by suoh olty,     oounty,
       or political     eubdivlaion      for the benefit   of e housing
       project,    but in no event shall such payment6 erceell
 honorable    Jack ?!elch,   page 2


        the estimated cost to such city,        county, or polltIoel
        subdlvlelon  of the improvements,       services, or faclll-
        ties to be 80 rurnlehed.~

              The foregoing    exemption is so plain and. unambiguous
                                                              _             as
   to remove the Instant question from tne recognized rule of
   statutory     construction   that tax exemptlon statutes are oon-
   strued most strongly against exemptions.           The Intention   of the
   Legleleture     to create euch exemption Is too plain for argument,
   and the sole issue Involved in your lnqulry la whether or not
   tax-exemption      statute is oonstltotIonnl     under that portion of
,,Artlcle     VIII, Section 2, Constitution       of Texas, empowering the
-Legislature,       by general   laws, to exempt from taxation      “public
   property used for public purposes . . .v and property held by
   “lnstltutlons      of purely public oherlty,”     and further providing
   that “all laws exempting property from taxation other than the
   property above mentioned shall be null and vold*I also to be
  ,.consIdered in thle connection       1s Article   XI, Section 9, Constl-
   tutlon 0r Texas, providing       as follows:

            “The property of oountles,      cities   and towns, owned
        end held only for pub110 purposes, such as public
        buildings   and the sites therefor.        Fire engines and the
        furniture  thereof,    and all property used, or intended
        for extinguishing    fires,   public grounds and all other
        property devoted exclusively       to the use and benefit
        of the public shall be exempt from forced sel3-and irom
        taxation,  provided,    nothing herein shell prevent the
        enforcement oP the vendors lien, the meohanlos or
        builders  lien, or other liens now exlrt1ng.e

            In determining the constitutionality     of, Section 22 of
  the above cited “Housing Authorltlee      Law,” it first    becomes
  necessary to aetemne       the nature end scope of thIe measure
  with referenoe    to whether the property owned by the Brownavllle
  Eoualng Authority,    oreeted thereunder,    comes within the Intend-
  ment and purview of the foregoing oonstltutlonel        provisions
  fixing limits upon then power of the Legislature       to oreete eremp-
  tlone on property for taxation.      To thle end, w do not purpose
  to outline the administrative     details  provided by the ‘Eouelng
  Authorities   Law,’ but. rather to point only to the portlone
  thereof as tend to give the Brownsville Housing Authority,          created
  there    der, the statue and oharaoter of an agency or lnstrument-
  allty 3 f the State of Texas, oreated for a public purpose, and
  to stamp the property owned thereby es “public property used
 Honorable    Jack Welch,     page 3


 for public purposes ,* within         the meaning of the above         oonstltu-
 tlonal provision.

             Section 4 of the Housing Authorities             lav creates     in each
  city of the State a “public          body corporate and politlcn          to be
  known as the “Housing Authority”            of the city, to be celled          into
  active existence       for traneeotlng      business under said law by
  proper resolution       of the governing body of said cLty, baaed upon
  certain tlndlnge of a need for better housing oondltlone.                      Under
  section     6 of the Act the governing body of the Authority                con-
  sists of flTe oommIseioners appointed by the nayor of such city,
  and the appointment, puellrIcatlone              end tenure of said oonuale-
  slonere are fixed by eeId eeotlon,             including a provision        that
  no COE~SaiOntr shall receive            oompen8atlon for his services           but
  shall only be entitled         to necessary      traveling expenses,      incurred
  in the discharge of his duties.             Section 6 provides that no
  comm.issIontr or smployee of an Authority shall acquire any
  interest     direct or indlreot      In any housing project         or in any
  contract     ior materials     or services     in ocmectlon      therewith,
  and isctlon      8, in enumerating the statutory pavers end duties
  of the Authority,        deolarte   that “an Authority shell constitute
  a pub110 body corporate end polltlo,              exercising pub110 end
   essential     governmental functlone,        and having all the powers nec-
   essary or ccnvenient        to carry out and effectuate         the purposes
   end provisions      of this Act.”      Among the powers granted is the
-right     to sue and be sued, to have a seal, and the right of per-
   petual sucoes6ion,       to investigate      into living,     dw&llng,      and
   houalng conditions,        end the means and method6 of improving the
   same, and to enter into any and all necessary aontracts                   ror this
   purpose, to lease or rent any dwelllnge,               houses, eto.,    embraced
   in any housing project, tid to own, hold or improve real end
   personal property,       to eoqulro real property by the sxerolee               of
   the power of eminent domain. to invest the Sunde of the Auth-
   ority,    and to conduct exemlnetions          and lnrestlgatlone,      hear tes-
   timony and take proof on any matter material to the work of
   the Authority.        Section 9 of the Act declares It to be the
   Wpolloy of this State that each housing authority shall menage
   and operate it8 housing projeote            In en tffloient     smmbr 80 8s
   to enable it to fix the rentals           for dntllIng aooommodatlons St
   the lowest possible        rates coneiettnt       wlth Its providing      decent,
   safe, and sanitary dwelling aoco5S@ations,                and that no EoUSiX@
   Authority shall construct’ or operate eny szch projeot                 for pro-
    fit,  05 the source of rcvenae tB the city.
          Se&Ion8 14, 16 end 16 of the.Aot provide reeptotively
  for the Iasuence of bonde’by .en authority  for eny of it6 corpot-
  ate purposes, the form end condition8   of sale of such bonds,
  and the provisions of the truet indentures and mortgages securing
  same. Section 20 provides that all reel property of an authority
honorable   Jack Vieich, pegs 4


shell be exempt from ls~y turd sale by virtue of en exscutlon,
or judgment lien, sxsspt as otherwise    provided ln the act, end
Section 21 empowers an authority   “to borrow money or aoospt
grants or other finenrlel assistance   from tpe Sadera   Govern-
ment .a
          Aa further lndloetlrs   of    the public purpxe   to be served
by the nBonslng Authorities     Lawn    and the public charaoter of
the property o*lned or held by an       authority  oreatsd thereunder,
the Legloleture, in SeOtlon 2 of        the Act, mskss the following
declaration   or fact-finding:

           wSeC.’‘2.     St’ls hereby dealared:       (a) that there
      exist in the State insanitary           or unsafe dwelling
      accommodations and that persons of low lnoome are
      forced to reside in such Insanitary             or unsare eccommo-
      detione;     that viithln the State there is e shortage
      of safe or sanitary dwelling eooommodatione avall-
      able et rents which person6 of low Income oan arrord
      and that suoh persons are forced to ,ocoupy ovsrorowd-
      sd and oongested dwelling acoommodations; that the
      aforeseld oondltionr ow%e an lnorease ln end epread
      of disease end orbs          end constitute     a nenaoe to the
      health,     safety,    morals, and welrare of the residents
      of the 3tete and lupalr eoonomlc values; that these
      ocndltlons      neoessitate    excessive     and disproportionate
      expenditures       of public funds for crine prevention
      and punishment, public heelth end sarsty’, rlrT‘s.nd
      aooident proteotlon,         end other public srrvlcee end
      racllltiea;       (b) that these slum arees sennot be
      olearrd,     nor oan’the shortago or safe an& renitary
      dwellings      ror perrons of low lnoome be rrllsrsd,
      through the opention          of private     anterprlrr,    end
       thet the construotion 0r housing projeatr               ror per-
       aons or lor income (as herein dqrlned)              would there-
       fore not bs oompetltirs         with private enterprise;
       (0) that the clearanae, rsplannlng,            apd rsoonrtruo-
       tlon 0r the ersas Inwhich           insanitary    or.unsai*
       housing oondltions~exlst         end thr providing 0r sare
       and sanitary       dwalllng aeeomaodatlons       for perrons ot
       low fnoome are pub110 uses end purposes              ior which
       pub110 money my be spent and prlvato pro rty ac-
       quired end ere governmental funetlons              of r tate oon-
                 that it 18 in the public Interest that work
       z?%eh      projectsbe      commenaed es soon 88 pooslbls
       ln order to relieve        ~unemploymcnt which now oonstitutsr
       an emergencyi and the nooesslty            in the pu,blio interest
       for the provisions        hereinafter    enaottd; la hereby
       declared 8s~ a metter of legislative            detewlnatlon.”
Eenoreble Jack ‘hi&,      pegs 5


         It   18 trueth8t logl818tlte flndlngs and detotination
of pub118 ama are not oonoln8lro on the eourte, but they ar8
corteinly entitled at les@t to gr88t lwrpmlat, 8inoe they relate
to pub110 oonditione   ocncrrnln~ which the Legislature, both br
n%Oerelty end duty, must hare knom.     Blook vs. Hipah, 256 P. S.
135, 41 sup. Ct. 458, 68 L. !&d.565; People VS. char108
Gchw8iulor Orors, 214 bi. P. SQS, 108 b;.i. 639; Kow York City
iiou8ingAuthority ~8. bullor, 290 8. Y. SW, 1 N. 2. (2d) 15s.
         In doteroinlng what constitutea a publlo pulp088 or u8e,
ior which publlo ruadn MY be applied, 88 oontrcl-dl8tingui8hed
fro% a prlrato purpoee, the Court of Clrll Ap ala
et 4 1 ~8. City o r la y & r ,lt al, 39 >. w. (2dfii91, *hitd%%l-
lowe:
          'tie detemin&tion       of whet aon8titut88 6 pub118
      purpose ir prlmrllr a leglrl8tl~ fumtloo, rubject
      to rerier   by the court8 when abuood, and their deter-
     uinaticn of that mettor 8hould not be rerareod, *er-
      eopt In inrtanoes where the legl8latlre dsteruinatlon
      of the qw8floa      I8 palpably end aunlteet4 8rbltrar
      end lnoorr8at.' Keal V. Boog-y:oott       (Tax. Clr. App. T
      a49 5. h. 689, 691; walker V. City of Cinolnoatl, 21
      ohlo St. 14, 8 kc. ?.ep. i!r: Brcdhoad v. City ot rib
     waakee , 19 Ha. 624, @5 Am. Dec. Yll; Stete V. Coruell,
      53 S4‘qb. 556, 94 H. d. 89, SO L. 2. A. 515, 6&iur~.
      at. hp. 629. Jmd it there be any doubt e8 'towhether
      the purpo8e questioned be a pub118 u8e, the leglrla-
      tire 6ekrmination tboroof 8houl.6aontrol. Brtnm
     .v. Gaftestor,,supra; Amarillo V. Tutor, suprs~       Stet8
      t.  Cornell, 8upra;    tiormn   v. Ky. Board of z&II., OS
      iiy.5s9, 20 s. k. 901, 18 Lans. Ch. 8. A. Mb."
           Tbhrrean co aames in thl8 juri84lotion deter8Anfng the
eonrtitutionallty er the Vourfng hthoritias            Law,* QP the tax
exemption    fwtare     thereof,  bsosuaa gOv8~8Btal      bowing   project8
OOn6titUti     a compar~tlt*lp    B8W M8B8   of re8MYlng lrlauoimt
evil. But irm! the t8rlou8 roetare of the Z‘WSB ‘HoUSI~C:              buth?
orltlar Lar,* herelnabovo adterted to, including the oreatlon oi
8 body polltlr and oorporete to sdmini8ter         the Ad, govomod by
ocnmirrloner8       who 8mve rithout pay, who am authorlsbedto
8oqulre, hold end 8ell real and perronal property, to plan,
aonstrwt, rent or 18ero hooriug projeotr for the clearance of
rluu 8r8a8 and the providing         or rare end sanitary   housing aooom-
modatfcjn8 for parsons or low lneoke, weelrlng            the pow6r of
OEiBOBt domain to that and and authorized to i8sue           bond8 in fur-
therance or it8 oorporets        purpoae8,  and to hold it8 properti88
‘Honorable   Jack Welch, page 6


free from liens,       execution,   and taxation,    certainly   leaves no
room to doubt that the ieglelatura          of Texas has deolared ana
committed lteelr       to the propoaition    that the purpose8 to be
6e~ed by thl8 riot aro pub110 and governmental,              and the property
acquired,    owned, held and used by the housing authorities
created under the Act is public property used ror public pur-
poses.     Not only did the Legielature        expressly   80 deolare,    but
theae enumerated attributes         or features ot the Act are all, to
our mind, lndiola 6t thlr pub110 and governmental purpose.
Therefore,     we would not ‘feel cowtralned,        even ln the absenoe
of authoritlea      from other jurisdlotlona,      to disturb this legle-
 latire   dsolaratlon    and fact-finding.      ae take this poaltion
bsoanse MI do not think it oan be controverted             that legislation,
 suoh aa under oonslderatlon        here, designed to alleviate       the
 conditions    of diseaee,     inmorality  and crime incident      to orovided,
 unsafe and msanltary        houeing conditIona,     ie a proper and valid
 exercise   of the reeerPed police power of the State to proteat
 the health,    safety and general welfare or the publlo.
           Upon this theory, ousing         Authorities    Lavrs of other states
have been fully sustained aa the exerolae of a proper governmental
run&Ion for a valid public purpose.               New York City Housing
Authority vs. Afuller, 270 N.Y. 333, 1 N. z. (26) 163; bioh’ulty
vs. Ovzena, 199 S. h. 425; tie118 VS. IJouslng Authority or City or
‘iiilmington,   et al, 197 S. L. 693.         These casea turned upon con-
stitutlonal     and statutory     provisiona,     substantially     identical      to
those involved here, and, although persuasive               only,Je     aeern
such authorities      controlling,     in principle,     upon the instant
question of whether or not property held by the Brownsvillr
i?ouslng Authority     is *publlo property used for publia purposes*
within the meaning of pertinent           aonstltutional     proriaiona     liait-
 ing tex exemptions to auoh property.             Moreover, the laaet two
 case8 oited above are more dlreotly           in point,    in that the Ques-
 tion wae raised and determined regarding the validity                 and aon-
 etitutlonality     of the tax-exemption       feature of the act6 under
 consideration,     and the oourt, in aaah ease, held that property
 to be used In carrying out’6 alum olearanoe and low-oost housing
 projeot was municipal property within the Constltutlon                 and alEo
 was property ured exclwirely          for publio purposes wlthfn the
 constitution,     so as to be exempt from taxation.
            in our oplnlon,  GeHdon 22 of Article   lE6Qk, Vernon*e
 Annotated Civil Statute&,      commonly known and citdd aa the *&u8lng
 .iiuthorit$es  I.Rw* is a constitutional  exemption rrom taxatlon,   and
 property oxned by the Housing Authority of Brownsville,       Texas,
 .

     lionorable   Jaok ireioh.,   page 7


   duly oreated under eaid act as a pub110 body corporate          and
   politlo,     and an agenoy or lnetrumentallty      of the State or yexae,
--under     its  police Dow@r,.lr)   "public  property used ior pub110
   purpoees, =- entltl&l    to exemption from State. and aounty ad
   valorem taxes under aafd ?iouainR Authorities          Law” and oontrol-
   llng constitutional      provisions.     -
                                                Yours very truly

                                           ATTORNEY   0ENERk.LOF TEXAS


                                           BY




                        APFROVEDm 28, 1940